MEMORANDUM **
Tracy Davon Thomas appeals from the 115-month sentence imposed following his jury conviction for conspiracy to commit a bank robbery in violation of 18 U.S.C. § 371; aiding and abetting a bank robbery in violation of 18 U.S.C. § 2113(a) and 2(a); and witness tampering in violation of 18 U.S.C. § 1512(b). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand to the sentencing court to proceed pursuant to United States v. Armline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.